DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
 
Election/Restrictions
Claims 2 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/15/2019.
Response to Amendment
This action is in response to the Amendment filed on 02/24/2021.  Claims 1, 8, 11, and 18 are amended, and claims 2 and 12 are withdrawn.  Claims 1, 3-11, and 13-20 are currently examined below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the limitations “receiving, from a transaction processor over a transaction processing network by a receiving device of a processing server wherein the transaction processing network includes payment rails comprised of a plurality of communication channels, a set of transaction messages wherein each transaction message in the set is received from the transaction processor over a different one of the plurality of communication channels…” and “receiving by the receiving device of the processing server over one of the plurality of communication channels of the payment rails…” are not supported by the specification.  The Examiner points to paragraph [0194], which states, in part, “The transaction processor may be one or more computing devices that include a plurality of communication channels for communication with the transaction processing server 1312 for the transmission of transaction messages and other data to and from the transaction processing server 1312.”  Next, the Examiner points to paragraph [0202] which states, in part, “In some embodiments, transaction processors may be configured to include a plurality of different communication channels, which may utilize multiple communication cards and/or devices, to communicate with the transaction processing server 1312 for the sending and receiving of transaction messages.”  This indicates that the transaction processor includes the plurality of communication channels instead of the payment rails as cited by the claim.
Independent claim 11 features limitations similar to those of claim 1 and is therefore rejected using the same rationale.
Similarly, regarding claim 8, the limitation “…the generated data signal being transmitted over one of the plurality of communication channels of the transaction processing network…” is not supported by the specification.  As stated above, it is the transaction processor that includes the plurality of communication channels instead of the transaction processing network.
Claim 18 features limitations similar to those of claim 8 and are therefore rejected using the same rationale.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the limitation “receiving, from a transaction processor over a transaction processing network by a receiving device of a processing server wherein the transaction processing network includes payment rails comprised of a plurality of communication channels, a set of transaction messages wherein each transaction message in the set is received from the transaction processor over a different one of the plurality of communication channels…” is indefinite.  Iit is unclear as to how the invention defines a “payment rails comprising a plurality of communication channels”.  First, the Examiner points to paragraph [0044] which states, in part, “In some implementations, receiving device 202 may be configured to receive data over the payment rails explained in relation to FIG. 13…”  This implies that the payment rails are a separate entity from the transaction processor.  However, paragraph [0186] states, in part, “The processing of payment transactions using the system and process 1300 illustrated in FIG. 13 and discussed below may utilize the payment rails, which may be comprised of the computing devices and infrastructure utilized to perform the steps of the process 1300 as specially configured and programmed by the entities discussed below, including the transaction processing server 1312
Independent claim 11 features limitations similar to those of claim 1 and is therefore rejected using the same rationale.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0363810), Scholz (US 2014/0222539) and Mashiko (US 2014/0297383).
Regarding claim 1, Kim discloses a method for managing reward values related to a transaction account, comprising:
storing, in an account database of a processing server, a plurality of account profiles, wherein each account profile includes a structured data set related to a transaction account including at least an account identifier and a reward value.  Kim discloses transaction profiles specific to an account of a user that features information that includes points, miles, or other rewards currency owned by a user (Paras. [0085]-[0088]), and wherein the accounts have specified rules for the redemption of rewards (Para. [0056]).
In light of the 112 rejections above, Kim also discloses receiving, from a transaction processor over a transaction processing network by a receiving device of a processing server wherein the transaction processing network includes payment rails comprised of a plurality of communication channels, a set of transaction messages wherein each transaction message in the set is received from the transaction processor over a different one of the plurality of communications to alleviate network congestion , a first transaction message related to a payment transaction, wherein the first transaction message is formatted based on one or more standards and includes at least a message type indicator indicative of an authorization request and a plurality of data elements including at least a first data element configured to store a transaction identifier, a second data element configured to store a specific account identifier, and a third data element configured to store a transaction amount.  Kim discloses the transmission of an authorization request that includes account information (i.e. account identifier), an amount of payment (i.e. transaction amount), and information about the merchant (i.e. transaction identifier) (Para. 0018, and [0129]).  The Examiner notes that the specification does not provide a definition of a “communication channel”, therefore by broadest reasonable interpretation, the Examiner shall interpret the term as including payment terminals transmitting transaction data from various locations.  In light of this, Kim discloses multiple transaction terminals (i.e. plurality of communication channels) transmitting authorization requests (Paras. [0023] and [0129]).  The Examiner asserts that the claim language indicating that the transaction messages are received over different communication channels “to alleviate network congestion” is a statement of intended use and fails to result in a manipulative difference between the claimed invention and the prior art.
Kim does not fully disclose receiving, by the receiving device of the processing server over a communication network and prior to completion of the payment transaction, a data signal superimposed with a redemption request to redeem previously received rebates or points, wherein the redemption request includes at least the transaction identifier.  Kim discloses a user requesting to redeem a reward amount from the balance of a reward account during a transaction (Claim 12) wherein a virtual account may be assigned for redemption of rewards (Para. [0041]).  However Kim does not disclose wherein the redemption request includes at least the transaction identifier.  Scholz teaches sending a merchant location identifier (i.e. transaction identifier) as part of a redemption request (Para. [0069]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the redemption request of Kim to include a merchant location identifier as taught by Scholz since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention
Kim does not fully disclose generating, by a generation module of the processing server, a reward cost based on at least a conversion rate, the transaction amount stored in the third data element included in the received first transaction message, a category of a transaction subject of the first transaction message, and the one or more reward rules stored in the account database.  Mashiko disclose the generation of a “real selling price” (i.e. reward cost) that is based on subtracting a “cash-converted value” from a selling price, wherein the cash-converted value is based at least on product information that includes at least a rate-based point reward rule (i.e. reward rules) and a group attribute of a product (i.e. category of transaction subject) (Abstract, Para. [0173], Fig. 9).  It would 
Kim also discloses executing, by a querying module of the processing server, a query on the account database to identify a specific account profile where the included account identifier corresponds to the specific account identifier.  Kim discloses a query to identify a user using account data such as an account number (Para. [0117]).
Kim also discloses updating, by the querying module of the processor, the reward value in the specific account profile such that a hold is placed on an amount of the reward value equivalent to the generated reward cost.  Kim discloses holding a redeemed reward amount for pending settlement (Para. [0038]).
In light of the 112 rejections above, Kim also discloses receiving, by the receiving device of the processing server over one of the plurality of communication channels of the payment rails, a second transaction message in the set of transaction messages related to the payment transaction, wherein the second transaction message is formatted based on the one or more standards and includes at least a message type indicator indicative of a clearing record and a plurality of data elements including a first data element configured to store the transaction identifier and a second data element configured to store a clearing amount.  
Kim also discloses deducting a deduction amount from the reward value in the specific account profile based on the clearing amount stored in the second data element included in the received second transaction message.  Kim discloses deducting a reward amount from a reward account during settlement of a transaction wherein the amount for settlement may be different form the amount specified in the authorization request (Paras. [0049], [0145]).  
Claim 11 features limitations similar to those of claim 1 and is therefore rejected using the same rationale.
Regarding claim 3, Kim discloses the method of claim 1, wherein the query executed on the account database to deduct the deduction amount is further configured to remove the hold on an amount of the reward value equivalent to the deduction amount.  Kim discloses deducting a reward amount (i.e. removing hold) from a reward amount during settlement of a transaction wherein the amount for settlement may be different form the amount specified in the authorization request (Paras. [0049], [0145]).
Claim 13 features limitations similar to those of claim 3 and is therefore rejected using the same rationale
Regarding claim 5, Kim discloses The method of claim 1, further comprising:
generating, by the generation module of the processing server, the deduction amount based on at least the conversion rate and the clearing amount stored in the second data element included in the received second transaction message.  
Claim 15 features limitations similar to those of claim 5 and is therefore rejected using the same rationale

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Scholz, and Mashiko, and in further view of Schleicher (US 2006/0235758).
Regarding claim 4, Kim, Scholz, and Mashiko do not disclose the method of claim 3, wherein if the clearing amount is less than the transaction amount, the method further comprises:
removing, by the querying module of the processing server, the hold on an amount of the reward value equivalent to a difference between the generated reward cost and the deduction amount.  Schleicher teaches a system that supports settlement amounts (i.e. clearing amounts) that are less than the initial authorization request (Para. [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim, Scholz, and Mashiko to feature the teachings of Schleicher since they would have recognized that applying the known technique of Schleicher to the teachings of Kim, Scholz, and Mashiko have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the removal of a hold of a particular amount into similar systems.
Claim 14 features limitations similar to those of claim 4 and is therefore rejected using the same rationale.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Scholz, and Mashiko, and in further view of Takayama (US 6,332,133) and Salmon (US 9,990,646).
Regarding claim 6, Kim, Scholz, and Mashiko do not disclose The method of claim 1, wherein if the clearing amount is greater than the transaction amount, the method further comprises:
electronically transmitting, by a transmitting device of the processing server, a data signal superimposed with a confirmation request to a computing device, wherein the confirmation request includes at least the transaction identifier, the transaction amount, and the clearing amount.  Takayama teaches providing a settlement confirmation request consisting of an amount of payment, a transaction number, and clearing information (Col. 83, Lines 1-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim, Scholz, and Mashiko to provide a settlement confirmation request as taught by Takayama since it may serve to confirm the completion of a transaction (Col. 11, Lines 49-60).
Kim, Scholz, and Mashiko also do not disclose receiving, by the receiving device of the processing server, a data signal superimposed with a confirmation message from the computing device, wherein the confirmation message includes at least the transaction identifier and an indication to use the reward value included in the specific account profile.  Salmon teaches the generation of a confirmation message comprising the details of the redemption of the reward benefits of a reward account (Claim 1).  While Salmon discloses the generation of a confirmation message, Salmon does not explicitly disclose that the confirmation message includes at least the transaction identifier.  However, the the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the transaction identifier be included in the confirmation message of Salmon because the type of information included does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim, Scholz, and Mashiko to include a confirmation message as taught by Salmon since it indicates whether a user accepts, rejects, or modifies redemption details (Abstract).
Claim 16 features limitations similar to those of claim 6 and is therefore rejected using the same rationale

Claims 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Scholz, and Mashiko, and in further view of Gilman (US 2014/0278879).
Regarding claim 7, Kim, Scholz, and Mashiko do not disclose The method of claim 1, further comprising:
generating, by the generation module of the processing server, a data signal superimposed with a rebate request, wherein the rebate request includes at least the specific account identifier and the clearing amount stored in the second data element included in the received second transaction message.  Gilman teaches the transmission of a rebate request comprised of a rebate amount (i.e. clearing amount) and a consumer identifier (i.e. account identifier) (Para. [0050], Claim 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Scholz, and Mashiko to include a generated rebate request as taught by Gilman since it would serve to initiate redemption of a rebate.
Claim 17 features limitations similar to those of claim 7 and is therefore rejected using the same rationale.
Regarding claim 8, Kim, Scholz, and Mashiko do not disclose The method of claim 7, further comprising:
electronically transmitting, by a transmitting device of the processing server, the generated data signal to a financial institution associated with the transaction account related to the specific account profile via the payment network rails, the generated data signal being transmitted over one of the plurality of communication channels of the transaction processing network to alleviate congestion on the payment rails. In light of the 112 rejections above, Gilman teaches this.  Gilman teaches a method of processing a rebate request that includes transmission of the rebate request and processing for the rebate amount on a financial account (Claim 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Scholz, and Mashiko to include a generated rebate request as taught by Gilman to alleviate congestion on the payment rails” is a statement of intended use and fails to result in a manipulative difference between the claimed invention and the prior art.
Claim 18 features limitations similar to those of claim 8 and is therefore rejected using the same rationale.
Regarding claim 9, Kim, Scholz, and Mashiko do not disclose The method of claim 7, further comprising:
electronically transmitting, by a transmitting device of the processing server, the generated data signal to a computing device configured to perform real-time processing of rebates for payment transactions.  Gilman teaches a method of processing a rebate request that includes transmission of the rebate request and processing for the rebate amount on a financial account (Claim 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Scholz, and Mashiko to include a generated rebate request as taught by Gilman since it would serve to initiate redemption of a rebate.
Claim 19 features limitations similar to those of claim 9 and is therefore rejected using the same rationale.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Scholz, and Mashiko, and in further view of Bowman (US 2016/0098739)
Regarding claim 10, Kim, Scholz, and Mashiko do not disclose the method of claim 1, wherein the one or more standards includes the ISO 8583 standard.  Bowman teaches the use of .
Claim 20 features limitations similar to those of claim 10 and is therefore rejected using the same rationale.
Response to Arguments
Applicant's arguments with respect to claims rejected under 35 U.S.C. 101 have been fully considered are persuasive pending justification of latest 112(b) rejections.
Applicant's arguments with respect to claims rejected under 35 U.S.C. 112 have been fully considered but they are not persuasive.  Applicant’s amendments have not remedied the issues regarding “communication channels” as evidenced by the 112 rejections above.
Applicant's arguments with respect to claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive.  In light of the 112 rejections above, it was found that due to the indefiniteness regarding payment rails and communication channels, that the payment terminals disclosed in Kim may be interpreted as the transaction processor of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0064372 – Gupta; Para. [0024] discloses looking up transaction accounts associated with an account identifier.
US 2012/0221468 – Kumnick; Para. [0110] discloses gateway module acting as a switch for all payment transactions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681   

/SAM REFAI/Primary Examiner, Art Unit 3681